Citation Nr: 1621403	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-33 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from April 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from 2009 and 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The newly reopened issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2007 decision, the RO denied the Veteran's claim for entitlement to service connection for hepatitis C.

2.  Some of the evidence received since the April 2007 RO decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.


CONCLUSION OF LAW

Evidence received since the April 2007 RO decision that denied service connection for hepatitis C, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's claim for service connection for hepatitis C was denied by the RO in an April 2007 rating decision because there was no evidence of a nexus between the current diagnosis and service.  The Veteran did not appeal the denial or submit new and material evidence within one year; the decision became final.  

Evidence of record at time of last final denial 

At the time of the last final denial, the claims file included the Veteran's service personnel records, service treatment records, and private medical records from UNC (University of North Carolina Hospitals) Healthcare.

The Veteran's STRs reflect treatment for a sexually transmitted disease but are negative for hepatitis.  They reflect that the Veteran denied hepatitis, jaundice or liver disease in service.  (See February 1974 Health Questionnaire.)

The UNC records reflect that the Veteran had a history of hepatitis C. (See May and October 2008)

At the time of the last final denial, the Veteran contended that he was infected with hepatitis C due to a blood transfusion in service while stationed in Germany.  The STRs were negative for a blood transfusion.

Evidence added to the record since the last final denial

The Veteran's contention that his in-service gonorrhea and chancroid balanoposthitis turned into hepatitis C has been added to the record.  (See VA Form 21-4138).  The Veteran also stated that he had a cystoscopy in 1972. (See Board hearing transcript.)

April 2011 correspondence from Dr. C. reflects that it is likely that the Veteran acquired hepatitis C at the same time he acquired a sexually transmitted disease, such as the Veteran's in-service diseases.  Dr. C. also stated that the Veteran's STRs do not document jaundicing illness while in service, but that its absence does not exclude it in a young and otherwise healthy individual.  Dr. C. did not discuss the Veteran's other risk factors such as drug use, the length of time between service and the onset of symptoms, or his other medical problems in service but instead made a statement indicating that that the Veteran was an "otherwise healthy individual."

A July 2012 VA examination report reflects that the Veteran reported that he had been planing to donate a kidney to his brother and a blood test in 2002 revealed that he had hepatitis C.  The Veteran had a risk factor of intravenous drug use or intranasal cocaine use.  The examiner opined that it is less likely as not that the Veteran's hepatitis C was due to service because there was no documented evidence that the Veteran or his sexual partners between 1972 and 1974 had hepatitis C or any liver disease.  The examiner erroneously noted the Veteran's date of diagnosis as 2002, rather than 1999.  

Additional clinical records reflect a diagnosis of hepatitis C, a past history of intravenous drug use, a history of intranasal cocaine use, a history of incarceration, a history of yellow jaundice, a history of a needle stick or mucosal exposure to HCV positive blood, and an allegation of a blood transfusion in 1973 after dorsal slit surgery.  The Veteran testified at the 2016 Board hearing that he did not think that he had a blood transfusion in service.  The STRs are negative for a blood transfusion.  

Old and new evidence of record considered as a whole

At the time of the denial in 2007, the evidence did not include a positive nexus opinion.  The Board finds that, given the low threshold in Shade v. Shinseki, 24 Vet. App. 110 (2010), the additional evidence, notably the opinion from Dr. C., is new and material because it raises a reasonable possibility of substantiating the claim.  


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim, the Board finds that further development is required prior to adjudication on the merits.  

The record does not include clear evidence as to the initial diagnosis of hepatitis C.  The Veteran had stated that he was diagnosed when considering giving a kidney to his brother, and that he was diagnosed when donating blood at his workplace. 

A March 2009 American Red Cross Blood Services, Carolinas Region record reflects a blood donation date of March 1999 and reflects that the Veteran was positive for hepatitis B and hepatitis C antibodies.  Importantly, the Veteran testified that he had been donating blood for some time prior to the positive test.  The Board finds that it would be relevant if the Veteran had negative or positive tests prior to the 1999 positive test results.  Thus, VA should attempt to obtain all Red Cross records.

The Board also finds that complete VA records for the Veteran prior to 2000 (based on the 1999 indication of a positive hepatitis C finding) if any, may be useful to the Board in adjudicating the Veteran's claim.  Thus, VA should attempt to obtain them.  

As noted above, the claims file includes both a positive and negative nexus opinions; however, neither opinion is adequate.  Thus, a supplemental opinion is warranted.  Dr. C., in providing a positive nexus opinion, stated that sexually transmission of hepatitis C virus is not considered the most common route of infection, but did not discuss the Veteran's other known risk factors.  Notably, the Veteran has stated that he has a history of alcohol and drug use, to include heroin.  The use of drugs and alcohol has been noted in the clinical records as a risk factor for hepatitis C; thus, it should have been considered in rendering an opinion, especially in light of Dr. C.'s statement that sexual transmission is not the most common route of infection.  

The July 2012 VA examiner stated a diagnosis date of hepatitis C of 2002; however, the claims file reflects positive test results in 1999.  Thus, a supplemental opinion with acknowledgment of an earlier date is warranted. 

The Board also finds that an opinion which discusses the Veteran's risk factors, such as drug use, and discusses the length of time between service and the onset of symptoms, would be helpful to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain any American Red Cross Blood Services, Carolinas Region records for the Veteran.

2.  Take all appropriate action to obtain all VA clinical records prior to 2000, if any, for the Veteran. 

3.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the likely etiology of his hepatitis C.  Copies of all pertinent records should be made available to the examiner for review.  The examiner should obtain from the Veteran a complete and detailed history concerning his risk factors for the development of hepatitis C, both during and after military service.

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C developed in service, or is otherwise causally or etiologically related to service, to include any symptomatology, event or incident therein.  

The opinion provider should consider the diagnosis date of hepatitis C of 1999.  The examiner should consider the pertinent evidence of record to include: a.) the Veteran's STRs, to include his STDs and cystoscope; b.) the Veteran's risk factors, to include alcohol use and drug use, to include heroin; and c.) the length of time between service and the onset of symptoms and/or diagnosis. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


